DETAILED ACTION

This Office action is a reply to the amendment filed on 7/29/2022. Currently, claims 1-22 are pending. No claims have been withdrawn, cancelled or added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/29/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, “a conical roof” and “a ladder” are indefinite because the claims previously require a conical roof (claim 1) and a ladder (claim 1). Thus, the limitations appear to be double inclusions. Does applicant intend for the conical roof in claim 20 to refer to the same conical roof previously recited or a different/additional conical roof? 
Does applicant intend for the ladder in claim 20 to refer to the same ladder previously recited or a different/additional ladder?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerstetter, Jr. (US 20100326768) (‘Kerstetter’).
	Claim 16, Kerstetter provides a fall prevention system for a ladder 100 having a vertical portion and a nonvertical portion with respect to a ground surface (vertical portion treated as portion extending upwardly away from the ground; nonvertical portion treated as extending parallel to the ground; Fig. 1) comprising:
an anchor bar (104; Fig. 1) coupled to at least the nonvertical portion of the ladder (Fig. 1);
a rope 103 coupled to the anchor bar (Fig. 1);
a fastener 105 for coupling another end of the rope directly to at least one rung of the ladder (106; Fig. 1); and
a rope grab 107 slidably coupled to the rope between the anchor bar and the fastener ([0016]; Fig. 1);
the rope grab secured to the rope until manually adjusted by user intervention ([0017]; Fig. 1).
	Claim 22, Kerstetter further teaches wherein the rope comprises: a vertical portion with respect to a ground surface along the ladder and a nonvertical portion along the roof (vertical portion of rope was treated as a portion of the rope extending upwardly away from the ground, such as along the first and second rails 101 and 102; nonvertical portion was treated as portion of rope extending parallel to the ground, such as under the bottom rung in Fig. 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2824578 A1 (‘FR ‘578’) (as cited by applicant) in view of Haab (US 4548293).
	Claim 1, FR ‘578 teaches a fall prevention system for a ladder comprising:
an anchor plate (32 or alternatively 37; Fig. 3) coupled to a roof (anchor plate 32 or alternatively 37 is an anchor plate of “working safety structure anchor” 11, which is coupled to the roof of the structure shown in Fig. 2);
a rope 18 coupled at one end (upper end of rope 18; Fig. 1) to the anchor plate (the rope is coupled at the upper end thereof to the anchor plate via 13 upper; Fig. 1);
a fastener (“connection device” 13 lower; abstract; Fig. 3; note that “fastener” was treated under the plain meaning in light of applicant’s specification to mean something that fastens, to attach especially by pinning, tying or nailing, to make fast and secure, to fix firmly or securely, to secure against opening) for coupling another end of the rope (lower end of 18; Fig. 1) directly to at least one rung (117; Fig. 3) of the ladder (the fastener 13 couples the bottom end of 18 directly to at least one rung of the ladder; Fig. 3); and
a rope grab (“a special eyelet” machine translation page 1, third paragraph) slidably coupled to the rope between the anchor plate and the fastener (“a special eyelet sliding along the lifeline when the operator moves on the roof during his activities. In the event of the operator falling, an appropriate device blocks the eyelet on the lifeline to interrupt the fall” machine translation page 1, third paragraph).
FR ‘578 does not teach the roof being a conical roof.
However, teaches an anchor 46 coupled to a roof that is conical (col. 2, lines 57-58; Figs. 1-3). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the roof being a conical roof, with the reasonable expectation of utilizing a roof shape that is well known to achieve an intended use, with no respective change in function, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Note that the limitation, “a fastener for coupling another end of the rope directly to at least one rung of the ladder” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458,459 (CCPA 1963). In this instance, since the fastener of FR ‘578 is capable of coupling another end of the rope directly to the at least one rung of the ladder, the fastener of FR ‘578 meets the claim.
Further note that the rope is not required to be in direct contact with the rung of the ladder. If applicant intends for such limitation to be required, the examiner recommends amending the claim to positively recite such direct contact, by reciting:
“a fastener  coupling another end of the rope directly contacting  at least one rung of the ladder”.
	Claim 12, FR ‘578 and Haab teach all the limitations of claim 1 as above. FR ‘578 does not teach the anchor plate being integrally formed with the roof. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the anchor plate being integrally formed with the roof, with the reasonable expectation of negating the need to install the fall prevention system after construction of the structure when one is needed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
	Claim 20, as modified above, the combination of FR ‘578 and Haab teach all the limitations of claim 1 as above, and further teaches a silo (Haab; Fig. 1) comprising at least one wall (Haab 12) extending upward from a base (Haab 20) to a roof (Haab 24); a ladder (Haab 36) extends from a bottom of the at least one wall to the roof (Haab; Fig. 1); and a fall prevention system (Haab; safety rail 104); and the fall prevention system according to claim 1 (see rejection of claim 1 as above) including a conical roof (Haab col. 2, lines 57-58; Figs. 1-3).
Claim 21, FR ‘578 further teaches the rope comprises: a vertical portion with respect to a ground surface along the ladder (portion of 18 extending upward with respect to the ground; Fig. 1) and a nonvertical portion along the roof (loop or circular portion of 18 extending horizontally and perpendicularly with respect to the vertical portion of 18; Fig. 3).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘578 and Haab as above in view of Bogardus, Jr. (US 20160114199) (‘Bogardus’).
Claims 2-3, FR ‘578 further teaches a lanyard coupled to the rope grab (page 1, lines 24-33; machine translation page 1, third paragraph) and a harness coupled to the lanyard (page 1, lines 24-33; machine translation page 1, third paragraph). In the event that applicant disagrees that FR ‘578 teaches a lanyard coupled to the rope grab, the examiner takes the position that a lanyard coupled to a rope grab is well known in the art. Bogardus teaches a fall protection system comprising a lanyard (“lanyard” [0059]; Figs. 7-9) coupled to a rope grab (Figs. 7-9); and a harness (“safety vest” 36) coupled to the lanyard (Figs. 7-9). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a lanyard coupled to the rope grab, and a harness coupled to the lanyard, with the reasonable expectation of coupling the user to the rope to prevent the user from falling, using known techniques, with no respective change in function.
Claim(s) 4-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘578 and Haab as above in view of O’Donnell (US 8511036).
Claim 4, FR ‘578 and Haab teach all the limitations of claim 1 as above, but is silent as to the anchor plate being sized to fit across and to secure to at least two ribs extending downward from a peak of the conical roof. However, O’Donnell teaches a fall prevention system comprising an anchor plate 201 being sized to fit across and to secure to at least two ribs (roof sheet 205 to which 201 is fastened—is corrugated and thus constitutes at least two ribs; col. 8, lines 53-54; Fig. 13) extending downward from a peak of a roof (peak of roof shown in Fig. 13). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the anchor plate being sized to fit across and to secure to at least two ribs extending downward from a peak of the conical roof, with the reasonable expectation of using the fall prevention system on a roof with ribs, as taught by O’Donnell.
	Claim 5, FR ‘578 further teaches wherein the anchor plate is planar (32 or alternatively 37 is planar; Fig. 3).
	Claim 6, FR ‘578, Haab and O’Donnell teach all the limitations of claim 4 as above. FR ‘578 is silent as to the shape of the anchor plate being trapezoidal. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the anchor plate being trapezoidal in shape, with the reasonable expectation of being able to install the anchor plate at various locations on the roof, since it is has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	Claim 7, as modified above, the combination of FR ‘578, Haab and O’Donnell teaches all the limitations of claim 4, and further teaches wherein the anchor plate further comprises a plurality of orifices (O'Donnell 216, 217) through the anchor plate and along at least two edges of the anchor plate (O’Donnell Fig. 13).
	Claim 9, as modified above, the combination of FR ‘578, Haab and O’Donnell teaches all the limitations of claim 7, and further teaches wherein each of the orifices receive a bolt passing through the anchor plate and a hole through at least one of the ribs (O’Donnell col. 9, lines 39-42; bolts passing through 216, 217—must pass through 205 to reach 204; Fig. 13).
	Claim 10, as modified above, the combination of FR ‘578, Haab and O’Donnell teaches all the limitations of claim 9, and further teaches wherein the bolt additionally passes through at least one washer (O’Donnell col. 9, lines 39-42; Fig. 13).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘578, Haab and O’Donnell as above, and further in view of JP 2011174301 (‘JP ‘301’) (as cited by applicant).
Claim 8, FR ‘578, Haab and O’Donnell teach all the limitations of claim 7 as above. FR ‘578 does not teach orifices comprise slotted holes. However, JP ‘301 teaches a fall prevention system comprising an anchor plate comprising a plurality of orifices 23 through the anchor plate and along at least two edges of the anchor plate (Fig. 2), wherein the orifices comprise slotted holes (holes 23 are slotted; Fig. 2) that when the anchor plate is installed on a roof, the slotted holes are transverse to ribs T1. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a plurality of orifices through the anchor plate and along at least two edges of the anchor plate, wherein the orifices comprise slotted holes that when the anchor plate is installed on the roof, the slotted holes are transverse to the ribs, with the reasonable expectation of allowing adjustable attachment to roofs with elements spaced apart at various intervals.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘578, Haab and O’Donnell as above, and further in view of Gilles-Gagnon et al. (US 8387319) (‘Gilles-Gagnon’).
Claim 11, FR ‘578, Haab and O’Donnell teach all the limitations of claim 10 as above. FR ‘578 does not teach wherein at least one washer seals a hole through at least one rib. However, Gilles-Gagnon teaches a roof anchoring system comprising at least one washer 82 sealing a hole through the at least one rib (col. 5, lines 28-48; Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try using a washer that seals the hole through the at least one of the ribs, with the reasonable expectation of further preventing water from penetrating through the surface where the fall prevention system is anchored.
Claim(s) 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘578 and Haab as above in view of KR 101209868 (‘KR
‘868’) (as cited by applicant).
	Claim 13, FR ‘578 and Haab teach all the limitations of claim 1 as above. FR ‘578 does not teach the fastener comprising at least two rope clips. However, KR ‘868
teaches a fastener comprising at least two rope clips (128; Fig. 5). Therefore, it would
have been obvious to one of ordinary skill in the art, before the time of filing, to try using
a fastener that comprises at least two rope clips, with the reasonable expectation of
using known materials to secure the rope to the ladder.
	Claim 14, FR ‘578 further teaches a connection loop (27 acting as a connection
loop), but does not teach wherein the rope couples to the anchor plate using a shackle.
However, KR ‘868 teaches a rope coupling to an anchor plate using a connection loop
and a shackle 124. Therefore, it would have been obvious to one of ordinary skill in
the art, before the time of filing, to couple the rope to the anchor plate using a connection loop and a shackle, with the reasonable expectation of coupling the rope to
the anchor plate using known materials and techniques with no respective change in
function.
	Claim 19, FR ‘578 further teaches a connection loop (27 acting as a connection
loop), but does not teach wherein the rope couples to the anchor bar using a shackle.
However, KR ‘868 teaches a rope coupling to an anchor bar using a connection loop
and a shackle 124. Therefore, it would have been obvious to one of ordinary skill in the
art, before the time of filing, to couple the rope to the anchor bar using a connection
loop and a shackle, with the reasonable expectation of coupling the rope to the anchor
bar using known materials and techniques with no respective change in function.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘578 and Haab as above in view of Dodge (US 4542884).
Claim 15, FR ‘578 and Haab teach all the limitations of claim 1. FR ‘578 is silent as to the rope grab being removable from the rope. However, Dodge teaches a rope grab 10 being removable from a rope 40. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the rope grab being removable from the rope, with the reasonable expectation of being able to use various ropes, or to remove the rope more easily from the rope grab, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim(s) 16-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘578’ as above in view of Bogardus, Jr. (US 20160114199) (‘Bogardus’).
Claim 16, FR ‘578 teaches a fall prevention system for a ladder having a vertical portion (portion of the ladder that extends upwardly with respect to the ground) and a nonvertical portion (portion of the ladder that does not extend upwardly with respect to the ground) with respect to a ground surface comprising:
an anchor bar (32 or alternatively 37; Fig. 3) coupled to at least the nonvertical portion of the ladder (107; Fig. 3);
a rope 18 coupled to the anchor bar (via 13; Fig. 3);
a fastener (“connection device” 13 lower; abstract; Fig. 3; note that “fastener” was treated under the plain meaning in light of applicant’s specification to mean something that fastens, to attach especially by pinning, tying or nailing, to make fast and secure, to fix firmly or securely, to secure against opening) for coupling another end of the rope directly to at least one rung of the ladder (the fastener 13 couples the bottom end of 18 directly to at least one rung of the ladder; Figs. 1 and 3); and
a rope grab slidably coupled to the rope between the anchor bar and the fastener;
the rope grab (“a special eyelet” machine translation page 1, third paragraph) secured to the rope (“a special eyelet sliding along the lifeline when the operator moves on the roof during his activities. In the event of the operator falling, an appropriate device blocks the eyelet on the lifeline to interrupt the fall” machine translation page 1, third paragraph).
FR ‘578 does not explicitly teach manually adjusting the rope grab by user intervention.
However, Bogardus teaches a fall arrest system comprising a rope grab being secured to a rope until manually adjusted by user intervention [0053]. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the rope grab by making the rope grab adjustable by user intervention, with the reasonable expectation of allowing the user to have greater control over the rope grab, for example while ascending, descending or remaining stationary based on the bodyweight of the user, using known techniques with no respective change in function, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).	Claim 17, as modified above, the combination of FR ‘578 and Bogardus teaches all the limitations of claim 16, and further teaches a lanyard (“lanyard” [0059]; Figs. 7-9) coupled to the rope grab (Figs. 7-9); and a harness (“safety vest” 36) coupled to the lanyard (Figs. 7-9).
Claim 18, FR ‘578 and Haab teach all the limitations of claim 1 as above. FR ‘578 does not teach the anchor bar being integrally formed with the roof. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the anchor bar being integrally formed with the roof, with the
reasonable expectation of negating the need to install the fall prevention system after
construction of the structure when one is needed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim 22, FR ‘578 further teaches the rope comprises: a vertical portion with respect to a ground surface along the ladder (portion of 18 extending upward with respect to the ground; Fig. 1) and a nonvertical portion along the roof (loop or circular portion of 18 extending horizontally and perpendicularly with respect to the vertical portion of 18; Fig. 3).
Claim(s) 1, 12-13, 15, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerstetter, Jr. (US 20100326768) (‘Kerstetter’) in view of Haab (US 4548293).
	Claim 1, Kerstetter provides a fall prevention system for a ladder comprising:
an anchor plate 104;
a rope 103 coupled at one end (upper end of 103; Figs. 1-2) to the anchor plate (Figs. 1-2);
a fastener 105 for coupling another end of the rope (lower end of 103; Fig. 1) directly to at least one rung 106 of the ladder ([0021]; Fig. 1); and
a rope grab 107 slidably coupled to the rope between the anchor plate and the fastener ([0016]; Fig. 1).
Kerstetter does not teach the anchor plate being coupled to a conical roof.
However, it is known in the art to anchor such components to a conical roof.
Haab teaches an anchor plate 46 coupled to a conical roof (24; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the anchor plate being coupled to a conical roof, with the reasonable expectation of attaching the ladder of the fall prevention system to a conical roof of a structure to prevent a user from falling off the structure.
Claim 12, Kerstetter and Haab teach all the limitations of claim 1 as above. Kerstetter does not teach wherein the anchor plate is integrally formed with the conical roof. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the anchor plate integrally with the conical roof, with the reasonable expectation of reducing assembly time on site, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim 13, Kerstetter and Haab teach all the limitations of claim 1 as above. Although, Haab further teaches the fastener comprising a rope clip (Fig. 2B), Haab does not teach the fastener comprising at least two rope clips. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the fastener comprising at least two rope clips, with the reasonable expectation of further securing the rope using known techniques with no respective change in function, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis. See also In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claim 15, Kerstetter and Haab teach all the limitations of claim 1 as above. Kerstetter does not teach wherein the rope grab is removable from the rope. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try making the rope grab being removable from the rope, with the reasonable expectation of repairing or replacing the rope grab, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
	Claim 20, as modified above, the combination of Kerstetter and Haab teaches all the limitations of claim 1, and further teaches a silo (Haab Fig. 1) comprising: at least one wall (Haab 12) extending upward from a base (Haab 20) to a conical roof (Haab 24), a ladder (Haab 36) extends from a bottom of the at least one wall to the roof (Haab Fig. 1), and the fall prevention system according to claim 1 (see rejection of claim 1 as above).
	Claim 21, Kerstetter further teaches wherein the rope comprises: a vertical portion with respect to a ground surface along the ladder and a nonvertical portion along the roof (vertical portion of rope was treated as a portion of the rope extending upwardly away from the ground, such as along the first and second rails 101 and 102; nonvertical portion was treated as portion of rope extending parallel to the ground, such as under the bottom rung in Fig. 2B).
Claim(s) 2-3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerstetter and Haab as above in view of Bogardus, Jr. (US 20160114199) (‘Bogardus’).
Claims 2-3, Kerstetter and Haab teach all the limitations of claim 1 as above. Kerstetter does not teach a lanyard coupled to a rope grab and a harness coupled to the lanyard. However, Bogardus teaches a fall protection system comprising a lanyard (“lanyard” [0059]; Figs. 7-9) coupled to a rope grab (Figs. 7-9); and a harness (“safety vest” 36) coupled to the lanyard (Figs. 7-9). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a lanyard coupled to the rope grab, and a harness coupled to the lanyard, with the reasonable expectation of coupling the user to the rope to prevent the user from falling, using known techniques, with no respective change in function.
	Claim 17, Kerstetter teaches all the limitations of claim 16 as above, but does not teach a lanyard coupled to the rope grab and a harness coupled to the lanyard. However, Bogardus teaches a lanyard (“lanyard” [0059]; Figs. 7-9) coupled to the rope grab (Figs. 7-9); and a harness (“safety vest” 36) coupled to the lanyard (Figs. 7-9). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a lanyard coupled to the rope grab, and a harness coupled to the lanyard, with the reasonable expectation of coupling the user to the rope to prevent the user from falling, using known techniques, with no respective change in function.
	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerstetter.
Claim 18, Kerstetter and Haab teach all the limitations of claim 16 as above. Kerstetter does not teach wherein the anchor bar is integrally formed with the conical roof. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the anchor bar integrally with the conical roof, with the reasonable expectation of reducing assembly time on site, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Rejection of claim(s) 1, 12 and 20-21 under 35 U.S.C. 103 as being unpatentable over FR 2824578 A1 (‘FR ‘578’) (as cited by applicant) in view of Haab (US 4548293).
Re claim 1, applicant argues that FR ‘578 does not teach “a fastener for coupling another end of the rope directly to at least one rung of the ladder”. Applicant’s argument hinges on applicant’s cited dictionary definition of “couple”. However, applicant’s cited definition supports the position held in this instant Office action. Replacing applicant’s cited definition for “coupling” in the claim results as follows: FR ‘578 teaches a fastener 13 for “connecting for consideration together”, “joining for combined effect” or “fastening together” another end of the rope (lower end of 18; Fig. 1) directly to at least one rung (117; Fig. 3) of the ladder (Fig. 3). Since FR ‘578 meets “couple” under the plain meaning in light of applicant’s specification and as exceedingly broadly claimed, FR ‘578 meets the claim.
Applicant further argues that FR ‘578 does not teach the end of the rope being coupled directly to the rung of the ladder. However, applicant’s claim does not positively recite and thus does not require direct contact between the end of the rope and the rung of the ladder. The claim recites, “for coupling…” (line 4), which is a statement of intended use. A recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the rope coupled directly to the ladder rung without the requirement of an anchor or slotted rungs) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If applicant intends for the claim to interpreted such that the rope is in direct contact with the ladder rung, applicant should amend the claim as noted above in this instant Office action to positively recite such structural feature.
Claims 12 and 20-21 stand or fall with claim 1 as above.
Rejection of claim(s) 2-3 under 35 U.S.C. 103 as being unpatentable over FR ‘578 and Haab as above in view of Bogardus, Jr. (US 20160114199) (‘Bogardus’).
Claims 2-3 stand or fall with claim 1 as above.
Rejection of claim(s) 4-7 and 9-10 under 35 U.S.C. 103 as being unpatentable over FR ‘578 and Haab as above in view of O’Donnell (US 8511036).
Re claim 4, applicant argues that O’Donnell does not teach ribs. The examiner maintains the position held in the previous Office action that since the claim merely recites “ribs” without further defining any structural features of such ribs beyond the plain meaning, the interpretation of the claim in light of O’Donnell is correct. The plain meaning of rib according to Merriam-Webster dictionary is something resembling a rib in shape or function, such as a traverse member of the frame of a ship that runs from keel to deck, a light fore-and-aft member in an airplane’s wing, one of the stiff strips supporting an umbrella’s fabric, one of the arches in Romanesque and Gothic vaulting meeting and crossing one another and dividing the whole vaulted space into triangles, or an elongated ridge such as a vein of an insect’s wing, one of the primary veins of a leaf or one of the ridges in a knitted or woven fabric. O’Donnell’s meets the plain meaning of rib as exceedingly broadly claimed. O’Donnell’s roof has corrugations or elongated ridges that have raised pieces of material that extend across the structure (O’Donnell Fig. 13). Further note that applicant’s claim recites, “sized to fit across and to secure to at least two ribs…”, which is a statement of intended use. The claim does not positively recite and thus does not require the anchor plate to be secured to the ribs. Further yet, the features upon which applicant relies (i.e., “ribs being individual ‘pie-shaped’ panels of a silo roof overlapping and fastened together”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is further noted that applicant has previously amended claim 4 to include “and to secure to” in the claims filed on 4/20/2022. Accordingly, this amendment was previously addressed in the Final Office action filed on 5/9/2022.
Claims 5-7 and 9-10 stand or fall with claims 1 and 4 as above.
Rejection of claim(s) 8 under 35 U.S.C. 103 as being unpatentable over FR ‘578, Haab and O’Donnell as above, and further in view of JP 2011174301 (‘JP ‘301’) (as cited by applicant).
Claim 8 stands or falls with claim 1 as above.
Rejection of claim(s) 11 under 35 U.S.C. 103 as being unpatentable over FR ‘578, Haab and O’Donnell as above, and further in view of Gilles-Gagnon et al. (US 8387319) (‘Gilles-Gagnon’).
Claims 11, applicant argues that “Berlee” does not teach a washer. A rejection of claim 11 based in part on Berlee could not be found in the Final Office action filed on 5/9/2022.
Rejection of claim(s) 13-14 and 19 under 35 U.S.C. 103 as being unpatentable over FR ‘578 and Haab as above in view of KR 101209868 (‘KR
‘868’) (as cited by applicant).
Claims 13-14 stand or fall with claim 1 as above.
Rejection of claim(s) 15 under 35 U.S.C. 103 as being unpatentable over FR ‘578 and Haab as above in view of Dodge (US 4542884).
Claim 15 stands or falls with claim 1 as above.
Rejection of claim(s) 16-18 and 22 under 35 U.S.C. 103 as being unpatentable over FR ‘578’ as above in view of Bogardus, Jr. (US 20160114199) (‘Bogardus’).
Applicant argues that FR ‘578 does not teach vertical and nonvertical portions of a ladder with respect to a ground surface. It is noted that the rejections in this instant Office action have been modified to address the amended claims. Note that the vertical portion of the ladder was treated as a portion of the ladder, such as a side rail that is oriented upwardly in a direction away from the ground and the nonvertical portion was treated as a portion of the ladder, such as a rung that is parallel to the ground.
Claims 17-18 and 22 stand or fall with claim 16 as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635